Third District Court of Appeal
                               State of Florida

                      Opinion filed December 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1682
                       Lower Tribunal No. 15-15625
                          ________________


                              Gabriel Castillo,
                                Appellant,

                                     vs.

                     Anabel Garcia De Castillo, etc.,
                               Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Marcia Del
Rey, Judge.

     Dennis & Dennis, P.A., and J. Robert Dennis, for appellant.

     Craig E. Weissberg, P.A., and Craig E. Weissberg, for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.